State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   105997
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

EMMA J. MAXWELL,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Rose, Egan Jr. and Devine, JJ.

                             __________


     Rachel Rappazzo, Schenectady, for appellant.

      James Sacket, District Attorney, Schoharie (Michael L.
Breen of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Schoharie
County (Bartlett III, J.), rendered April 17, 2013, convicting
defendant upon her plea of guilty of the crime of grand larceny
in the second degree.

      Defendant pleaded guilty to grand larceny in the second
degree and waived her right to appeal. County Court thereafter
sentenced her to 1b to 5 years in prison. Defendant now
appeals.

      Defendant's sole contention on appeal is that her sentence
is harsh and excessive. This argument is foreclosed, however, by
her valid waiver of the right to appeal her conviction and
sentence, which she has not challenged (see People v Maughan, 112
AD3d 1233, 1233 [2013]; People v Ball, 108 AD3d 871, 872 [2013]).
Accordingly, we affirm the judgment of conviction.
                              -2-                  105997

      Peters, P.J., Lahtinen, Rose, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court